     Case 1:20-cv-00484-NONE-EPG Document 22 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICK HAMILTON and KRISTIN                          No. 1:20-cv-00484-NONE-EPG
      HAMILTON,
12
                         Plaintiffs,
13                                                       ORDER CONCERNING MOTION FOR
              v.                                         LEAVE TO AMEND
14
      COUNTY OF MADERA, et al.,
15
                         Defendants.
16

17          On February 18, 2021, Plaintiffs Rick Hamilton and Kirstin Hamilton (“Plaintiffs”) filed a

18   motion for leave to amend their complaint. (ECF No. 17). The motion attached their proposed

19   second amended complaint. (Id. at 13-117).

20          Defendants’ opposition to the motion for leave to amend argues that the Court should

21   deny the motion because Plaintiffs failed to meet and confer before filing it. (ECF No. 19 at 7-8).

22   The parties dispute factual aspects of their process, including what was said on a phone call

23   between counsel. (See ECF Nos. 19-1 at 2, 5-6; 20 at 10). Regardless, the parties agree that they

24   have not met and conferred concerning the motion for leave to amend.

25          This motion is set for a hearing before the undersigned on April 9, 2021. (ECF No. 21).

26   Before the hearing, the Court will order the parties to meet and confer in good faith concerning

27   the motion. The parties shall discuss (1) stipulating to Plaintiffs’ filing their proposed second

28   amended complaint; and (2) stipulating to Plaintiffs’ filing a different amended complaint and, if
                                                        1
     Case 1:20-cv-00484-NONE-EPG Document 22 Filed 03/25/21 Page 2 of 2


 1   so, a proposed schedule for such filing.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The parties shall meet and confer in good faith concerning Plaintiffs’ leave to amend,

 4               as discussed above; and

 5          2. No later than April 5, 2020, the parties shall file a joint status report concerning the

 6               outcome of their conference.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 25, 2021                              /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
